Citation Nr: 0609179	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-20 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to secondary service connection for a colon 
disorder.

2.  Entitlement to an increased rating for post-operative 
residuals of gastrectomy syndrome, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and August 2003 rating 
decisions issued by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) located in Montgomery, 
Alabama.


FINDINGS OF FACT

1.  Competent probative medical evidence indicates the 
veteran has colitis as the result of his service-connected 
disabilities.

2.  The veteran's post-operative residuals of gastrectomy 
syndrome are not manifested by epigastric disorders with 
characteristic mild circulatory symptoms after meals with 
diarrhea and weight loss.


CONCLUSIONS OF LAW

1.  Secondary service connection for colitis is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2005).

2.  The criteria for a disability rating in excess of 20 
percent for post-operative residuals of gastrectomy syndrome 
are not met.  38 U.S.C.A. §§ 110, 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.14, 4.114, Diagnostic Code 7308 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Secondary Service Connection

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2005).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The veteran's 
abdominal pain has been diagnosed as colitis.  See November 
2004 private medical record.  A July 2003 VA examination 
report reflects that the veteran's abdominal complaints were 
probably related to his in-service surgery.  The veteran's 
private physician medically linked the veteran's colon-
related problems to his upper gastrointestinal problems 
(which is a service-connected disability).  See April 2004 
private medical record.  As such, secondary service 
connection for colitis is warranted.

Increased Rating Claim

The veteran is currently evaluated as 20 percent disabled due 
to his post-operative residuals of gastrectomy syndrome.  
This rating has been in effect since November 15, 1975, and 
it is protected by law.  38 U.S.C.A. § 110 (West 2002).  A 
higher 40 percent evaluation is warranted for moderate post-
gastrectomy syndrome with less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  38 
C.F.R. § 4.114, Diagnostic Code 7308 (2005).

The medical evidence does not show, and the veteran does not 
indicate, that his post-operative residuals of gastrectomy 
syndrome have resulted in weight loss.  While the veteran has 
attempted to explain that he does not have any weight loss 
due to taking steroids for a back condition, this does not 
obviate the fact that his disability is not manifested by 
weight loss.  See October 2002 VA examination report and 
January 2003 private medical record.  The evidence is not 
indicative of a disability picture that approximates the 
criteria for a higher disability rating.

The medical evidence and testimony of record shows the 
veteran's current complaints and treatment evolve around 
abdominal pain, esophageal stricture, gastroesophageal reflux 
disease (GERD), and diarrhea/dumping episodes.  However, the 
veteran is in receipt of a separate 30 percent disability 
rating for his GERD with esophageal stricture, see October 
2004 rating decision, and these symptoms cannot serve as the 
basis for an increase in his rating for post-operative 
residuals of gastrectomy syndrome.  See 38 C.F.R. § 4.14 
(2005).  The medical evidence also links the veteran's 
abdominal pain and diarrhea/dumping episodes with associated 
sweating to his colitis, for which a separate disability 
rating will be assigned, and also cannot be used to evaluate 
the current increased rating claim.  Id.

The July 2003 VA examination report shows the veteran's 
surgical scars measure four centimeters (located on the right 
hypochondrium and hyper pigmented) and three centimeters at 
maximum width (located midline from the sternum) but are not 
tender.  As the evidence is not reflective of tender post-
operative scar, a separate rating is not warranted.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002) and Diagnostic Code 7804 (2005).  

The preponderance of the evidence is against a disability 
rating in excess of 20 percent for post-operative residuals 
of gastrectomy syndrome.   

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Prior to initial adjudication of his increased rating claim, 
the veteran was notified by letter in September 2002 of VA's 
duty to assist and requested he send information describing 
the needed evidence or the evidence itself to VA.  Another 
letter was sent in August 2003, with enclosure, by which he 
was informed of the evidence necessary to establish an 
increased rating, the evidence VA would seek, and the 
evidence he was expected to provide.  In November 2004 he was 
requested to submit any evidence in his possession that 
pertained to his claim.
 
Additionally, the veteran had previously been notified of the 
regulations used to evaluate his service-connected disability 
via rating decisions, statement of the cases, supplemental 
statement of the cases.  He has been apprised of the 
information and evidence needed to substantiate the benefits 
sought, the law applicable in adjudicating this appeal, and 
the reasons and bases for VA's decisions.  Furthermore, these 
documents outline the specific medical and lay evidence that 
was considered when the determinations were made.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  He has played an active role in the 
adjudication of his claim and has submitted evidence and 
testimony.  Accordingly, the Board considers the VA's notice 
requirements to have been met and any matter as to timing and 
completeness as not prejudicial.  As for his secondary 
service connection claim, as this issue has been resolved in 
the veteran's favor, any defect in notice of VA's duty to 
assist has not been prejudicial.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran was afforded VA examinations in 
connection with his claims.  VA treatment records and private 
medial evidence has been associated with the claims file.  In 
October 2005 the veteran waived initial RO consideration of 
evidence he submitted.  The veteran has not identified 
evidence not of record pertinent to his claims, and, 
therefore, no further assistance to the veteran regarding 
development of evidence is required and would be otherwise 
unproductive and futile.  



ORDER

Secondary service connection for colitis is granted.

An increased rating for post-operative residuals of 
gastrectomy syndrome is denied.







____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


